Grice, Justice.
1. On the trial of a person accused of the crime of rape, the person alleged to have been assaulted having- testified that directly after the assault she went to a hospital where she was given an injection of a strong solution in her female organs, and that “that return came hack and ran over my hand. I especially did that for a purpose. Semen, discharge was in that solution” — an objection to the testimony on the ground that the semen itself would be the highest and *715best evidence, and that the evidence amounted to a mere conclusion, was properly overruled.
No. 14975.
January 5, 1945.
Francis T. Fife and Burr ess & Dillard, for plaintiff in error.
T. Grady Head, attorney-general, John A. Boylcin, solicitor-general, E. E. Andrews, Durwood T. Pye, and Victor Davidson, assistant attorney-general, contra.
2. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.